Citation Nr: 0427319	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in 
Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
private medical expenses incurred from July 13, 2002, to July 
17, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 decision issued by the VA 
Medical Center (VAMC) located in Mountain Home, Tennessee.  
The veteran voiced disagreement with this determination in 
November 2002 and later that same month, a Statement of the 
Case (SOC) was issued.  The veteran perfected his appeal in 
January 2003.  The record reveals that the veteran failed to 
report for his scheduled April 2003 hearing.  His request for 
a hearing is therefore considered as withdrawn.  See 
38 C.F.R. § 20.704(d) (2003).


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of 
this matter has been obtained and all due process concerns 
have been addressed.

2.  The veteran incurred private medical expenses in July 
2002.

3.  The evidence establishes that the veteran was not a 
recipient of Department hospital, nursing home, or 
domiciliary care under the VA patient enrollment system 
within the 24-month period preceding the furnishing of the 
emergency treatment at a private facility in July 2002.


CONCLUSION OF LAW

The criteria for reimbursement or payment of the expenses 
incurred in connection with private treatment of the veteran 
from July 13, 2002, to July 17, 2002, have not been met.  38 
U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000, 17.1002 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has voiced disagreement with the VAMC's 
determination that he is not entitled to payment or 
reimbursement of private medical expenses incurred from July 
13, 2002, to July 17, 2002, as adjudicated under the Veterans 
Millennium Health Care and Benefits Act (Act).  The Act, 
which became effective in May 2000, provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility to 
those veterans who are active Department health-care 
participants (i.e., enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such non-VA 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999).  On 
July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-17.1008 
(2003).

A search of VA records shows that the veteran did not receive 
VA treatment in the 24 months preceding July 2002.  Nor does 
the veteran so contend.  Under 38 U.S.C.A. § 1725, payment of 
medical expenses incurred on an emergent basis is only 
available for a claimant who is an "active Department health-
care participant".  This is defined as a veteran who is 
enrolled in the annual patient enrollment system and who was 
a recipient of Department hospital, nursing home, or 
domiciliary care under that system within the 24-month period 
preceding the furnishing of the emergency treatment at issue.  
Thus, because the veteran did not receive such care under the 
VA patient enrollment system within the 24-month period 
preceding his hospitalization on July 13, 2002, the Board 
concludes that he is not eligible for payment or 
reimbursement of medical expenses under 38 U.S.C.A. § 1725.

The veteran, in essence, has argued that it is unfair to deny 
him reimbursement solely based on the fact that he had not 
received treatment at a VA facility within the 24-month 
period preceding his admission.  His January 2003 substantive 
appeal reflects that he asserted that he had lost his job and 
did not have health insurance in July 2002.  He also 
indicated that he sought to be transferred to a VA facility 
as soon as possible after his admission to the private 
hospital in July 2002.  In fact, VA records show that he was 
transferred to a VA facility on July 17, 2002.
 
While the Board is sympathetic toward the veteran, the Board 
is bound by the law, and decisions are dictated by the 
relevant statutes and regulations.  As noted above, the 
provisions of 38 U.S.C.A. § 1725 provide a very specific 
definition as to who is considered to be an "active 
Department health-care participant".  Moreover, the Board is 
without authority to grant benefits simply because the result 
is perceived to be equitable.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The Board observes, "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 
(1990).

In short, the Board finds that the veteran is not eligible to 
receive reimbursement for the reasonable value of emergency 
treatment under the provisions of 38 U.S.C.A. § 1725.  The 
benefit sought on appeal must, accordingly, be denied.

Finally, the Board must address the notice and duty to assist 
requirements of VA as originally set out in the Veterans 
Claims Assistance Act of 2000 (VCAA), since codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A.  VA must notify the 
claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  A letter was issued to the veteran in February 2004 
by which he was notified of the VCAA.  The letter 
specifically informed the veteran that to establish the 
benefit sought, evidence showing treatment at any VA facility 
within the 24 months prior to July 2002 was needed.  He was 
informed that an inquiry to the national website showed no 
such VA treatment but that if he had evidence supporting any 
VA treatment within the required time limits, he should 
submit it. 

Because the VCAA notice in the instant case was not provided 
to the veteran prior to adjudication of his claim, the timing 
of the notice does not comply with the express requirements 
of the law.  See 38 U.S.C.A. § 5103(a) (West 2002).  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  In fact, he responded in March 2004 that he 
had no additional evidence or argument to present in this 
matter.  Accordingly, the Board considers the VA's notice 
requirements have been met and any error in timing is 
harmless.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Evidence of no VA treatment 24 months prior to July 
2002 has been associated with the veteran's claims folder.  
Although the veteran has not been examined for VA purposes in 
connection with this appeal, the results would be irrelevant 
with respect to this claim since the evidence fails to show 
the veteran received VA treatment in the requisite time 
frame, and a medical opinion is therefore deemed not 
necessary in the instant case.  See 38 C.F.R. § 3.159(c)(4) 
(2003).  Thus, the Board concludes that no further assistance 
to the veteran regarding development of evidence is required, 
and would be otherwise unproductive and futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997). 


ORDER

Entitlement to payment or reimbursement for the cost of 
private medical expenses incurred from July 13, 2002, to July 
17, 2002, is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



